Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the *1414Fourth Judicial Department by order of the Supreme Court, Wyoming County [Michael M. Mohun, A.J.], entered June 11, 2015) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.